

116 S1580 IS: Service Pilot Protection Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1580IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Cornyn (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve consultation by the Military Aviation and
			 Installation Assurance Siting Clearinghouse with installations affected by
 windfarm projects, and for other purposes.1.Short titleThis Act may be cited as the Service Pilot Protection Act.2.Consultation by Military Aviation and Installation Assurance Siting Clearinghouse with installations affected by windfarm projectsSection 183a(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(4)With respect to an application described in paragraph (1) for a windfarm project, in ensuring that affected local military installations are consulted under such paragraph, the Clearinghouse shall—(A)verify whether the commander of the appropriate major command or forces command, in consultation with each such installation, approved or objected to the application;(B)publish on an publicly available internet website of the Department of Defense the procedures for notifying each such installation of the application; and(C)not less frequently than annually, submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Energy and Natural Resources of the Senate and the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives—(i)a list of approvals and objections under subparagraph (A) during the year covered by the report; and(ii)an assessment of whether approved windfarm projects, either individually or collectively, impacted the training capabilities, operations, or readiness of the military department concerned during such year..